Citation Nr: 1412614	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial noncompensable disability rating from May 29, 2003.  A March 2009 rating action granted an increased 10 percent rating for PTSD from May 29, 2003, and an increased 30 percent rating from June 11, 2008.  

In September 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him, and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  The case was remanded for additional development in June 2013.  An October 2012 rating decision granted an increased 30 percent rating for PTSD from May 29, 2003.  

In correspondence received in July 2012, the Veteran expressed disagreement with a May 2012 rating decision which denied service connection claims for hypertension and glaucoma.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that, where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the VA RO in Atlanta, GA.  VA will notify the Veteran if further action is required.


REMAND

Although the PTSD issue has been previously remanded for additional development, in light of the Veteran's November 2013 statement, the Board finds the matter must again be remanded for an adequate determination.  It is significant to note that the Veteran has asserted, in essence, that he had frequent thoughts of homicide and suicide which he had not communicated to his VA or private treatment providers.  He also expressed concern that his rating determination did not reflect a review of his treatment with Dr. S.P. at Wellston Behavioral Medicine.  In this regard, the Board notes that, in response to a VA request for copies of treatment records, Dr. S.P. provided a September 2012 statement in support of the Veteran's claim.  The records from this medical provider, however, have not been obtained and associated with the appellate record.  Thus, further development is required.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  
VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake,  22 Vet. App. 80, 85 (2008).

Moreover, as noted in the Introduction portion of this remand, the Veteran's July 2012 correspondence is construed as a notice of disagreement of the May 2012 rating decision denying service connection for hypertension and glaucoma.  Therefore, these matters must be remanded for the issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection for hypertension and glaucoma.  The Veteran should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the PTSD issue on appeal.  After the Veteran has signed the appropriate releases, to include any additional necessary release for treatment records from Dr. S.P., the indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Then, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected PTSD, to include any necessary retrospective opinions as to severity over the course of the appeal since May 29, 2003.  The examiner must review the claims file, including the Veteran's November 2013 statement, and his statements as to social and occupational impairment, and must note that review in the report.  All necessary tests and studies should be conducted.  All symptomatology relevant to the Veteran's PTSD should be annotated in the examination report.  A Global Assessment of Functioning (GAF) score should be assigned, and a discussion of the meaning of such a score should be included.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

